Citation Nr: 0211402	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depression.

2.  Entitlement to an initial compensable evaluation for 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for PTSD with 
major depression and for headaches.  The veteran, who had 
active service from September 1943 to April 1946, appealed 
those decisions with respect to the initial evaluations 
assigned. 

In a May 1998 decision, the Board affirmed the RO's decision 
concerning the initial evaluations assigned for the veteran's 
service-connected PTSD with major depression and headaches.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated 
January 2000, the Court vacated the Board's decision and 
remanded the case to the Board for action consistent with the 
parties' Joint Motion for Partial Remand (Joint Motion).  The 
Board then remanded the case to the RO in September 2000 for 
additional development.  That development has been completed, 
and the case is once again before the Board for review. 


FINDINGS OF FACTS

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  The veteran's PTSD has rendered him unable to obtain or 
maintain employment since the initial grant of service 
connection.
.
3.  The veteran's headaches do not cause prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for 
PTSD with major depression have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132 (2001), 
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).

2.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded numerous examinations by VA 
addressing each of the disabilities on appeal, including 
examinations which comply with the Board's remand of 
September 2000.  In addition, the veteran and his wife had 
the opportunity to testify at a hearing in August 1994, and 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  The Board concludes, 
moreover, that the discussions in the rating decisions, 
statement of the case and supplemental statements of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The RO has notified the veteran of the 
evidence he should obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has also been notified of the provisions of the VCAA.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Discussion

This appeal arises from the veteran's disagreement with the 
initial evaluations assigned following a grant of service 
connection for PTSD and headaches.  Thus, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

A.  Post-Traumatic Stress Disorder with Major Depression

In a March 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation from 
January 1991.  In December 1994, a hearing officer at the RO 
granted an increased evaluation to 50 percent for the 
veteran's PTSD from January 1991.  Thereafter, the RO 
recharacterized the disability as PTSD with major depression.  
Accordingly, the issue before the Board is entitlement to an 
initial evaluation in excess of 50 percent for PTSD with 
major depression.

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board is generally required to 
review both the pre- and post-November 7, 1996 rating 
criteria to determine the proper evaluation for the veteran's 
disability due to PTSD.  However, since the Board finds that 
the veteran's PTSD warrants a 100 percent evaluation under 
the former criteria, a discussion concerning the application 
of the new criteria is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The evidence set forth below shows that the veteran's 
service-connected PTSD with major depression has rendered him 
unable to obtain or maintain employment since the initial 
grant of service connection.  A VA hospitalization report 
dated from February to March 1991 indicates that the veteran 
had been treated for PTSD.  He presented with increased 
anhedonia and increased suicidal ideation.  The veteran 
reported a history of drinking heavily after leaving the 
military until sixteen years prior to admission.  He reported 
that he retired from his job as a mechanic three years prior 
but worked at home refinishing furniture.  He said the 
business had been going downhill apparently because of his 
loss of interest.  He stated that he spent much of his time 
watching television and had no interest in anything.  He said 
his appetite was okay and he denied any marital problems.  
Upon mental status examination, the veteran was described as 
well groomed and cooperative.  His speech was of regular rate 
and rhythm without tangentiality, circumstantiality or any 
other evidence of thought disorder.  He denied any current 
active suicidal or homicidal ideation, as well as any 
delusions or hallucinations.  He described his mood as "down" 
and his affect was congruent.  Sensorium was intact, and he 
was alert and oriented in all spheres.  He was able to do 
both short- and long-term memory testing without difficulty.  
Insight and judgment were intact.  The final diagnoses 
included major depressive disorder, dysthymia and a history 
of alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.

At a VA examination in March 1992, the veteran said he was 
still anhedonic and did not want to do anything.  He related 
that he would go out only once a month when he and his wife 
would go to a restaurant, and that he rarely went anywhere 
without her.  He said he refused to travel to see his 
children.  He explained that he would just sit around the 
house in the winter and would take care of his yard and 
refinish furniture at home in the summer.  Upon mental status 
examination, the veteran was pleasant, oriented, alert, 
cooperative, casually dressed, and reasonably neat in 
appearance.  His affect seemed slightly depressed.  His 
speech was normal in mechanics and content, and associations 
were coherent and relevant.  Intellectual functioning was 
grossly intact.  The veteran's problems sleeping involved 
restlessness and nightmares once or twice a week.  He 
reported  flashbacks and intrusive thoughts several times a 
day, but no current symptoms of psychosis were present.  He 
reported depression with suicidal preoccupations.  The 
diagnoses were PTSD and major depression.

The veteran was hospitalized at a VA facility from November 
to December 1992 as a result of drinking after many years of 
abstinence.  He said he began thinking he might be better off 
dead, but denied having a plan.  A mental status examination 
disclosed that the veteran was a clean, casually dressed man 
who was oriented in all spheres.  He was unable to recall any 
of three memory items after five minutes and only one of 
three items on repeat testing.  His mood was normal with no 
hallucinations or delusions.  The diagnoses following the 
examination were episodic alcohol dependence and PTSD.  A 
current GAF score of 50 was assigned, with a past GAF score 
of 60.  

A VA mental status examination in July 1993 noted that the 
veteran was casually dressed, fairly neat in appearance, 
pleasant, oriented, alert, and cooperative.  His affect was 
slightly depressed.  His speech was normal in mechanics, with 
the content reflecting the affect.  Associations were 
coherent and relevant.  Intellectual functioning appeared 
grossly intact.  The veteran said he had difficulty staying 
asleep because of nightmares, but denied amnesia or 
sleepwalking.  Although he had not been drinking, he reported 
various PTSD symptoms.  He also reported feeling depressed 
but denied suicidal ideation.  The diagnoses included PTSD 
and a history of episodic alcohol abuse.  

A September 1994 statement from a VA physician indicated that 
the veteran suffered from severe PTSD and was receiving care 
at a VA medical facility.  However, no findings were 
reported.  When examined by VA in October 1994, the veteran 
appeared mildly disheveled and casually dressed.  He had good 
eye contact and was in no distress.  His mood was dysphoric, 
and his affect was flat but reactive.  He was engaging, and 
his speech was of normal rate and rhythm without latency.  
Psychomotor activity was within normal limits.  His form and 
content of thought was coherent, goal directed, and without 
hallucinations.  He endorsed PTSD symptomatology involving 
intrusive thoughts, intrusive memory, nightmares and 
occasional flashbacks.  He had a high degree of anhedonia, 
detachment and anxiety.  It was noted that PTSD symptoms had 
worsened since he stopped drinking.  Insight and judgment 
into his drinking appeared to be limited.  The diagnoses 
following the examination were PTSD and alcohol dependence, 
in partial remission.

A statement received in October 1994 from the veteran's wife 
indicated that the veteran's mood and behavior were different 
at home than at the PTSD group or at any other place.  She 
said the veteran had always been a loner and had never been 
close to anyone since she had known him.  She said he did not 
want to leave home and refused to travel or see other family 
members or friends.  He also hated holidays.  She said he 
would easily become angry and was unsociable when they had 
company.  She concluded that the veteran was getting worse.  

At the veteran's personal hearing, he reported that he had 
been receiving treatment for his PTSD at a VA medical center 
on a weekly basis.  He indicated that he was taking Prozac 
for his PTSD which also relieved his headaches.  He reported 
problems with anniversaries and reunions.  The veteran 
described difficulty with sleeping and impaired social 
functioning.  He explained that a typical day consisted of 
working on his lawn and garden.  The veteran's wife also 
testified that the veteran experienced problems sleeping and 
that he was often angry and lacked patience.

When examined by VA in January 1997, the veteran reported 
that his mood was between 6 and 7 on a scale of zero to 10, 
with zero being the most depressed and 10 being the happiest.  
His sleep and appetite were reported to be good.  He denied 
paranoia, suicidal or homicidal ideation, as well as auditory 
or visual hallucinations.  He related that on a typical day 
he arose between 7:00 and 7:30 a.m. and would spend several 
hours on his snowblower if it had been snowing.  He also 
explained that he usually had a lot of appointments.  He said 
he enjoyed refinishing furniture in his shop.  He said he 
would have dinner with his wife and that they would go out to 
eat two to three times a week.  He would then watch 
television after dinner until going to bed at around 11:30 
p.m.  

A mental status examination disclosed that the veteran was 
adequately groomed.  Psychomotor activity was calm, and his 
speech had a normal rate and rhythm.  He displayed a wide 
range of affect and laughed easily.  His mood was good, which 
he rated as a 7 on a scale of zero to 10.  Thought content 
was free of psychotic symptoms and suicidal or homicidal 
ideation.  Thought processes were goal-directed, and insight 
and judgment were fair.  The examiner indicated that medical 
records had been reviewed and that discrepancies in the 
medical records were delineated.  The final diagnoses were 
chronic alcohol dependence from 1943 to 1976, with two 
relapses in 1992 and 1995 and full remission by the veteran's 
report since October 1995; dysthymia; malingering; and a 
personality disorder, not otherwise specified with passive-
aggressive and dependent personality disorders.  The examiner 
assigned a GAF score of 70.

A report dated April 1997 from the Vet Center indicates the 
veteran had been seen between June and August 1990 for five 
individual sessions and two joint sessions with his wife.  
The veteran provided a history of alcohol dependence, marital 
conflict and social isolation.  It was indicated that the 
veteran had been referred to the VA mental health clinic for 
treatment.  

Following the Board's remand, the veteran was afforded VA 
psychiatric examinations in October 2000 and March 2002.  At 
his October 2000 examination, the veteran reported that he 
was on Prozac for depression, Ambien to help him sleep, and 
Clonazepam for anxiety.  It was noted that he suffered from 
chronic anxiety and that he slept poorly at night.  His wife 
said she was unable to sleep with him because of his 
restlessness, and related one incident in which he tried to 
choke her during the night.  The veteran said he had been 
receiving outpatient treatment for PTSD every other week 
since 1992.  His wife reported that he had had hundreds of 
jobs since returning from the war, and that she had to hide 
his money because he would bounce checks.  She indicated, 
however, that he had been working like a "workaholic" 
during the prior nine years and did not drink.  The veteran 
said he spent his time working in his garage where he would 
build birdhouses, sleds and other things.  He said, "I don't 
sit around too much." He also did a lot of yard work, was 
still able to drive, and watched television.  He said he went 
deer hunting most falls, enjoyed fishing, walked every night, 
and enjoyed visiting his children. 

Upon mental status examination, the veteran's intelligence 
seemed above average and his memory was good.  He appeared 
somewhat tense and a bit restless but was comfortable in 
discussing all aspects of his behavior and did not show any 
paranoia, delusions, hallucinations or psychotic thinking of 
any kind.  The examiner observed that the veteran and his 
wife appeared to have a pretty good relationship.  The 
examiner commented that the veteran had anxiety and 
depression to some extent as a result of PTSD.  The diagnoses 
included (1) dysthymia, with headaches and anxiety, and (2) 
PTSD, chronic, moderate.  The examiner assigned a GAF score 
of 60, which he believed reflected the veteran's overall 
functioning since 1991.  

When examined in March 2002, the veteran reported war-related 
nightmares on a nightly basis, as well as daily intrusive 
memories and flashbacks which interfered with his ability to 
concentrate.  He reported an increase in his symptoms since 
September 11.  He described himself as being very irritable 
and said he yelled at his wife a lot, which she confirmed.  
His wife explained that she led her own life because of his 
reluctance to go out of the house.  However, she was quite 
devoted to taking care of him with his increasing depression 
and lack of involvement.  The veteran said he had become 
increasingly isolated and was close to no one, including his 
wife and children.  He reported having less and less interest 
in activities and was sinking into greater depression.  He 
reported future foreshortening, which the examiner said was 
not too remarkable given his age.  He continued to be 
hypervigilent and had a startle response.  He admitted to 
being chronically angry and critical of his wife, even though 
he attributed his ability to function to her support.  

A mental status examination showed that the veteran was 
casually dressed and reasonably neat in appearance.  He was 
pleasant, oriented, alert, and cooperative.  His affect was 
somewhat depressed and withdrawn.  Speech was normal in 
mechanics and content, and associations were coherent and 
relevant.  His intellectual functioning appeared unchanged.  
The veteran had difficulty sleeping due to war-related 
nightmares but denied amnesia or sleep walking.  The examiner 
noted that there was no history or current evidence of 
psychosis.  The veteran was depressed and reported suicidal 
thoughts but no attempts.  He tended to become angry rather 
than tearful.  It was noted that he had gained a great deal 
of weight because he used food to deal with his emotions.  
The examiner diagnosed the veteran as having PTSD with marked 
depressive symptomatology, and assigned a GAF score of 50.  

Following the Board's remand, additional VA outpatient 
treatment reports dated from 1996 to 2001 were also 
submitted.  These reports show continued treatment for the 
veteran's PTSD and depression with both therapy and 
medication.  None of the reports document a significant 
change in the veteran's status, as he continued to suffer 
from depression and experience nightmares, intrusive 
thoughts, and flashbacks about his war experiences.  

Based on the foregoing, the Board finds that the evidence is 
in relative equipoise as to whether the symptomatology 
related to the veteran's PTSD with major depression has 
rendered him unable to obtain or maintain employment since 
the initial grant of service connection.  Therefore, the 
Board must conclude that the veteran is entitled to a 100 
percent evaluation for his PTSD with major depression.  See 
38 U.S.C.A.  § 5107(b); Gilbert, supra.  

The record shows that the veteran has suffered from 
depression and anhedonia since the initial grant of service 
connection, which on many occasions has been severe enough to 
cause suicidal ideation.  When hospitalized in February 1991, 
the veteran reported that he had retired from his job as a 
mechanic three year prior but that he had been working at 
home refinishing furniture.  He explained, however, that the 
business was "going down hill" because of increased 
anhedonia.  The veteran was hospitalized again in November 
1992 after he began drinking following many years of 
abstinence and reported that he no longer wanted to live.  
See Allen v. Principi, 237 F. 3d 1368, 1370 (Fed. Cir. 2001) 
(holding that § 1110 does not preclude a veteran from using 
alcohol or drug-related disabilities as evidence of the 
increased severity of a service connected disability).  
Medical records since these hospitalizations continue to show 
that the veteran remained depressed, anhedonic, and anxious, 
which render him unable to obtain or maintain employment.  
The Board also notes that the veteran has been assigned GAF 
scores ranging from 50 to 70.  At the low end of this range, 
a GAF score of 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994) (emphasis added).  
Resolving all reasonable doubt in the veteran's favor, these 
scores support the finding that the veteran's PTSD with major 
depression renders him unable to maintain employment, thereby 
warranting a 100 percent evaluation since the initial grant 
of service connection. 

In conclusion, the Board finds that the evidence supports a 
100 percent disability evaluation for the veteran's service-
connected PTSD with major depression for the entire period 
since the initial grant of service connection. 

B.  Headaches

In a March 1997 rating decision, the RO granted service 
connection for headaches but assigned a noncompensable (zero 
percent) evaluation under DC 8100.  The veteran disagreed 
with that decision and believes he is entitled to a 
compensable evaluation for his headaches.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  

Under DC 8100, a 30 percent evaluation is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 10 percent evaluation is warranted for migraine 
headaches which are characterized by prostrating attacks 
averaging one in two months over the last several months.  A 
noncompensable (zero percent) evaluation is warranted when 
migraines are characterized by less frequent attacks.  See 38 
C.F.R. § 4.124a, DC 8100.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A similar definition is found 
in Dorland's Illustrated Medical Dictionary (26th ed., 1985), 
p. 1079, in which "prostration" is defined as "extreme 
exhaustion or powerlessness".

In this case, the evidence does not show that the veteran's 
headaches have resulted in prostrating attacks.  Hence, a 
compensable evaluation is not warranted at any time since the 
initial grant of service connection.  The Board has reviewed 
numerous VA examination reports, as well as VA outpatient 
treatment and hospitalization reports, dated from 1990 until 
2002.  Many of these reports document the veteran's 
complaints of chronic and severe headaches.  Nevertheless, 
they are not shown to cause prostrating attacks, as required 
for a compensable evaluation under 8100.  The only evidence 
in support of the veteran's claim is a psychiatric evaluation 
report dated September 1990, which notes the veteran's 
complaints of incapacitating headaches.  The Board points 
out, however, that a Minnesota Multiphasic  Personality 
Inventory (MMPI) performed at that time strongly suggested 
exaggeration of the veteran's symptoms, and thus, producing a 
distorted profile.  The Board, therefore, places little 
probative value on this report.  

The Board also emphasizes that the veteran specifically 
denied having prostrating attacks at a recent VA neurological 
examination in October 2000.  At first, the veteran reported 
that he would often lie down during a headache, but then 
clarified that his headaches were not prostrating.  The 
report went on to state that "the headaches are not 
incapacitating in that if he is out[,] for example, he can 
move around and walk around and get his business done without 
resorting to lying down or being prostrate."  The veteran's 
wife also stated that the veteran's headaches were not 
prostrating.  It was also noted that the veteran's headaches 
had not changes in severity since 1991.  Moreover, at his 
October 2000 VA psychiatric examination, the veteran 
reiterated that his headaches were not debilitating.  In 
light of these findings, the Board finds that the RO properly 
evaluated the veteran's headaches as noncompensably disabling 
since the initial grant of service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for his service-connected headaches.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-2099 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (holding that the VCAA did not alter 
the benefit-of-the doubt doctrine).  Hence, the appeal is 
denied.





ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 100 percent evaluation for 
post-traumatic stress disorder with major depression is 
granted.

An initial compensable evaluation for headaches is denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

